                     Case 18-19441-EPK          Doc 1326     Filed 10/07/19     Page 1 of 24



                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION


    In re 160 Royal Palm, LLC,                                     Chapter 11 Case
                                                                   Case No. 18-19441-EPK
               Debtor.


                       AMENDED KK-PB FINANCIAL, LLC’S OBJECTION TO
                     APPLICATION FOR CONTINGENCY FEE COMPENSATION
                    OF SPECIAL LITIGATION COUNSEL PHILIP J. LANDAU, ESQ.
                    AND THE LAW FIRM OF SHRAIBERG, LANDAU & PAGE, P.A.

             KK-PB Financial, LLC (“KK-PB”), by and through its undersigned counsel, files this

amended objection1 (the “Objection”) to the Application for Contingency Fee Compensation of Special

Litigation Counsel Philip J. Landau, Esq. and the Law Firm of Shraiberg, Landau & Page, P.A. [ECF No.

1150] (the “Contingency Fee Application”) of Philip J. Landau, Esq. and the law firm of Shraiberg,

Landau & Page, P.A. (together with Mr. Landau, “SLP”) in the above-captioned chapter 11 case (the

“Chapter 11 Case”) of 160 Royal Palm, LLC (the “Debtor”), and in support thereof states as follows:

                                                 BACKGROUND
             1.          Applications to Employ Counsel. On September 4, 2018, the Court approved the

Debtor’s retention of SLP as Debtor’s general bankruptcy counsel under section 327(a) of title 11 of

the United States Code (the “Bankruptcy Code”). [ECF Nos. 20, 55].

             2.          On October 11, 2018, the Court approved the Debtor’s application, [ECF No. 77], to

also retain SLP as “Special Litigation Counsel” to prosecute certain “Litigation Claims” on a




1
        The amended Objection amends and supersedes KK-PB Financial, LLC’s Objection to Application
for Contingency Fee Compensation of Special Litigation Counsel Philip J. Landau, Esq. and the Law Firm of
Shraiberg, Landau & Page, P.A. [ECF No. 1287] in light of the Court’s comments at the September 24,
2019 hearing and at the request of the Debtor. A blackline version reflecting the amendments is
attached hereto as Exhibit A.


    AMERICAS 101175879
                  Case 18-19441-EPK             Doc 1326       Filed 10/07/19      Page 2 of 24



contingency fee basis under section 327(a) of the Bankruptcy Code (the “Contingency Retention

Order”) [ECF No. 136]. The Contingency Retention Order provides, in pertinent part:

                      As compensation for its services to the Debtor for such Litigation
                      Claims, [SLP] will receive an amount equal to 35% of any asset
                      recovered or economic benefit received by the estate on account of
                      any Litigation Claims, payable upon the approval of any settlement in
                      which a recovery is obtained or actually recovered pursuing such
                      Litigation Claims. For avoidance of doubt, [SLP] shall be entitled to
                      receive 35% of any alleged secured debt that is reduced or avoided for
                      the benefit of the estate. In the event of an appeal in any specific claim,
                      the contingency fee shall increase to 40%. The Debtor’s bankruptcy
                      estate will also be responsible for the payment of all out-of-pocket
                      costs and expenses incurred in connection with the Litigation Claims.

Contingency Retention Order ¶ 3. “Litigation Claims” is defined in paragraph 2 of the Contingency

Retention Order and includes litigation claims prosecuted by SLP “adjudicating the validity, priority

and/or extent of liens and mortgages upon assets of the Debtor.”

          3.          The Estimation Proceeding and Subsequent Appeal. In October 2018, this Court

approved formal bid procedures for a public auction of the Debtor’s property (the “Auction”). The

Debtor filed a motion to limit KK-PB’s credit bid under section 363(k) of the Bankruptcy Code in

connection with the Auction (the “Credit Bid Motion”). [ECF No. 103]. In response, KK-PB filed

its own motion under sections 363(k) and 502(c) of the Bankruptcy Code, requesting an estimation of

KK-PB’s secured Claim No. 70-3 (the “Mortgage Claim”) for the limited purpose of determining the

amount of its credit bid in connection with the Auction (the “Estimation Motion”). [ECF No. 133].

          4.          On February 26, 2019, following an evidentiary hearing on the Credit Bid Motion and

the Estimation Motion (the “Estimation Proceeding”), this Court entered an order estimating KK-

PB’s Mortgage Claim at “$0.00 for all purposes” (the “Estimation Order”). [ECF No. 603, at 15].

KK-PB timely appealed the Estimation Order (the “Estimation Appeal”), which appeal has been fully

briefed and is pending before the United States District Court for the Southern District of Florida

(the “District Court”).



 AMERICAS 101175879                                       2
                      Case 18-19441-EPK          Doc 1326      Filed 10/07/19      Page 3 of 24



             5.          Applications for Compensation. SLP has filed two fee applications. In the first

application, SLP seeks a final award totaling $731,804.47 for fees and expenses incurred as general

bankruptcy counsel. [ECF No. 1189, at 2].2

             6.          In the Contingency Fee Application, SLP seeks a contingency-fee award of

$15,873,937.89 (the “Contingency Fee”), plus all future contingency fees, which equals 40% of the

asserted $39,684,844.73 Mortgage Claim based on the Estimation Order estimating the Mortgage

Claim at $0 for all purposes. See Contingency Fee Application ¶ 12. Additionally, SLP is seeking,

among other adversary proceedings, to disallow the secured claim of New Haven Contracting South,

Inc. for which SLP and its co-counsel could claim another contingency fee exceeding $1 million.

                                                    OBJECTION
           I.        SLP Is Not Disinterested and Its Retention and Fee Request under Section 327(a)
                     Is Defective.

                7.       SLP’s Contingency Retention Order—which provides the basis for the Contingency

Fee Application—was entered under section 327(a) of the Bankruptcy Code. [ECF No. 136]. That

section requires that an attorney representing the Debtor must be a “disinterested person.” 11 U.S.C.

§ 327(a).

                8.       But, SLP is not a “disinterested person” because it admits it is a prepetition creditor

of the Debtor. See First Interim Application for Compensation and Reimbursement of Expenses of Shraiberg,

Landau & Page, P.A. As General Bankruptcy Counsel for Debtor 160 Royal Palm, LLC [ECF No. 820], at

24 of 82 (requesting payment of $6,212.50 for services rendered prepetition on August 1, 2018). And

the plain language of the Bankruptcy Code is clear that a “disinterested person . . . is not a creditor.”

11 U.S.C. § 101(14)(A). Additionally, under section 328(c) of the Bankruptcy Code, “the court may

deny allowance of compensation for services and reimbursement of expenses” of a section 327(a)



2            KK-PB has objected to such application by separate objection.


    AMERICAS 101175879                                     3
                  Case 18-19441-EPK          Doc 1326      Filed 10/07/19     Page 4 of 24



professional “if, at any time during such . . . employment under section 327 . . . such professional

person is not a disinterested person.” 11 U.S.C. § 328(c) (emphasis added).

            9.        If SLP waives its prepetition fee request of $6,212.50, this specific ground for

objection by KK-PB would be resolved.

      II.        The Contingency Application Is Premature Because the Estimation Appeal Has
                 Not Been Adjudicated or Dismissed.

          10.         The Contingency Retention Order states, in pertinent part: “For avoidance of doubt,

[SLP] shall be entitled to receive 35% of any alleged secured debt that is reduced or avoided for the

benefit of the estate. In the event of an appeal in any specific claim, the contingency fee shall increase

to 40%.” Contingency Retention Order ¶ 3. The contingency fee SLP is seeking is the enhanced 40%

contingency fee triggered upon the Estimation Appeal, which remains pending before the District

Court.

          11.         The Contingency Retention Order’s express reference to “[i]n the event of an appeal”

and its provision for a different contingency fee (40%) in that scenario suggests that, where an appeal

is brought, the contingency that must be satisfied shifts to the Debtor prevailing in the appeal. At

that point, SLP would be entitled to an increased 40% contingency fee under the terms of the

Contingency Retention Order.

          12.         Here, KK-PB’s appeal of the Estimation Order triggered the second scenario and the

enhanced 40% contingency fee envisioned in the Contingency Retention Order that it is now seeking

in the Contingency Fee Application. The Estimation Appeal is not yet resolved. Because the required

contingency has not yet occurred, KK-PB submits SLP’s request for approval and payment of the

Contingency Fee at this time is premature. Accordingly, the Court should defer ruling on the

Contingency Fee Application pending final resolution of the Estimation Appeal.

          13.         Additionally, section 328(a) of the Bankruptcy Code allows the Court to alter the

previously approved fee arrangement “if such terms and conditions prove to have been improvident

 AMERICAS 101175879                                    4
                   Case 18-19441-EPK          Doc 1326      Filed 10/07/19      Page 5 of 24



in light of developments not capable of being anticipated at the time of the fixing of such terms and

conditions.” 11 U.S.C. § 328(a). Here, the case remains active and ongoing. As a result, it is

impossible to know what the ultimate outcome will be, both with respect to the pendency of the

Estimation Appeal and with respect to recoveries ultimately available to creditors in this Chapter 11

Case. Thus, deferral of the Contingency Fee Application at this time allows the Court to consider

subsequent developments in this Chapter 11 Case (expressly permissible under section 328(a)) and

weigh such future events before making its final determination on the Contingency Fee Application.

     III.         Alternatively, the Contingency Fee Is Improvident and Should be Reduced By Any
                  Amounts Paid to Dechert.

            14.       As stated, section 328(a) of the Bankruptcy Code provides, in pertinent part:

                      Notwithstanding such terms and conditions, the court may allow
                      compensation different from the compensation provided under such
                      terms and conditions after the conclusion of such employment, if such
                      terms and conditions prove to have been improvident in light of
                      developments not capable of being anticipated at the time of the fixing
                      of such terms and conditions.

11 U.S.C. § 328(a).

            15.       As discussed above, SLP seeks an increased 40% Contingency Fee triggered upon the

Estimation Appeal. The full 40% Contingency Fee is improvident under section 328(a) of the

Bankruptcy Code because SLP has subsequently shifted certain of its special litigation counsel

responsibilities in the Estimation Appeal to Dechert, LLP, which is seeking payment for its fees

(including bonus) and expenses directly from the Debtor. [ECF No. 1190]. Thus, SLP is requesting

that the Debtor pay twice for work which SLP agreed to undertake a year ago. This was unforeseen

by the Court when it entered the Contingency Retention Order.

            16.       To avoid any duplication of payment by the Debtor for work relating to the Estimation

Appeal, the Court should reduce SLP’s Contingency Fee by the amount of fees and expenses awarded

to Dechert, LLP. See Arabia v. Siedlecki, 789 So. 2d 380, 384 (Fla. Dist. Ct. App. 2001) (Florida state



 AMERICAS 101175879                                     5
                  Case 18-19441-EPK           Doc 1326      Filed 10/07/19     Page 6 of 24



appellate court agreeing with the rule that “where the fee agreement calls for the law firm to represent

the client in the entire suit, the law firm should absorb the cost of any additional legal services incurred

in obtaining the final disposition” including “incurring appellate representation to carry on an appeal.”

(citing cases)).

                                       RESERVATION OF RIGHTS
          17.         This Objection is submitted without prejudice to, and with a full express reservation

of, KK-PB’s rights relating to this Objection, including modifying and raising additional arguments.

                                               CONCLUSION

          18.         For the foregoing reasons, the Contingency Fee Application should be denied or

deferred as set forth herein.

 Dated: October 7, 2019                              WHITE & CASE LLP
 Miami, Florida

                                                 By: /s/ John K. Cunningham
                                                     John K. Cunningham
                                                     Florida Bar No. 542490
                                                     James N. Robinson
                                                     Florida Bar No. 608858
                                                     Fan B. He
                                                     Florida Bar No. 0095597
                                                     Southeast Financial Center, Suite 4900
                                                     200 South Biscayne Boulevard
                                                     Miami, Florida 33131-2352
                                                     Telephone: (305) 371-2700
                                                     Facsimile: (305) 358-5744

                                                     Counsel for KK-PB Financial, LLC




 AMERICAS 101175879                                     6
                  Case 18-19441-EPK     Doc 1326       Filed 10/07/19    Page 7 of 24



                                ATTORNEY CERTIFICATION

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for

the Southern District of Florida and I am in compliance with the additional qualifications to practice

in this Court set forth in Local Rule 2090-1(A).



                                           By: /s/ John K. Cunningham
                                               John K. Cunningham




 AMERICAS 101175879                                7
                  Case 18-19441-EPK    Doc 1326      Filed 10/07/19     Page 8 of 24



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this day, the foregoing document was electronically filed with

the Clerk of the Court using CM/ECF. I further certify that the foregoing document is being served

this day on all parties via transmission of Notices of Electronic Filing generated by CM/ECF.




                                           By: /s/ John K. Cunningham
                                               John K. Cunningham




 AMERICAS 101175879                              8
Case 18-19441-EPK   Doc 1326   Filed 10/07/19   Page 9 of 24




            EXHIBIT A
                     Case 18-19441-EPK         Doc 1326     Filed 10/07/19    Page 10 of 24



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF FLORIDA
                                        WEST PALM BEACH DIVISION


    In re 160 Royal Palm, LLC,                                   Chapter 11 Case
                                                                 Case No. 18-19441-EPK
               Debtor.


                       AMENDED KK-PB FINANCIAL, LLC’S OBJECTION TO
                     APPLICATION FOR CONTINGENCY FEE COMPENSATION
                    OF SPECIAL LITIGATION COUNSEL PHILIP J. LANDAU, ESQ.
                    AND THE LAW FIRM OF SHRAIBERG, LANDAU & PAGE, P.A.

              KK-PB Financial, LLC (“KK-PB”), by and through its undersigned counsel, files this

amended objection1 (the “Objection”) to the Application for Contingency Fee Compensation of Special

Litigation Counsel Philip J. Landau, Esq. and the Law Firm of Shraiberg, Landau & Page, P.A. [ECF No.

1150] (the “Contingency Fee Application”) of Philip J. Landau, Esq. and the law firm of Shraiberg,

Landau & Page, P.A. (together with Mr. Landau, “SLP”) in the above-captioned chapter 11 case (the

“Chapter 11 Case”) of 160 Royal Palm, LLC (the “Debtor”), and in support thereof states as

follows:

                                                BACKGROUND
              1.         Applications to Employ Counsel. On September 4, 2018, the Court approved the

Debtor’s retention of SLP as Debtor’s general bankruptcy counsel under section 327(a) of title 11 of

the United States Code (the “Bankruptcy Code”). [ECF Nos. 20, 55].

              2.         On October 11, 2018, the Court approved the Debtor’s application, [ECF No. 77],

to also retain SLP as “Special Litigation Counsel” to prosecute certain “Litigation Claims” on a



1
        The amended Objection amends and supersedes KK-PB Financial, LLC’s Objection to
Application for Contingency Fee Compensation of Special Litigation Counsel Philip J. Landau, Esq. and the Law
Firm of Shraiberg, Landau & Page, P.A. [ECF No. 1287] in light of the Court’s comments at the
September 24, 2019 hearing and at the request of the Debtor. A blackline version reflecting the
amendments is attached hereto as Exhibit A.


    AMERICAS 98757854101175879
                 Case 18-19441-EPK            Doc 1326       Filed 10/07/19     Page 11 of 24



contingency fee basis under section 327(a) of the Bankruptcy Code (the “Contingency Retention

Order”), [ECF No. 136]. The Contingency Retention Order provides for a 35% (increased to 40%

for an appeal) contingency fee in certain circumstances. Retention Order ¶ 3., in pertinent part:

                      As compensation for its services to the Debtor for such Litigation
                      Claims, [SLP] will receive an amount equal to 35% of any asset
                      recovered or economic benefit received by the estate on account of
                      any Litigation Claims, payable upon the approval of any settlement in
                      which a recovery is obtained or actually recovered pursuing such
                      Litigation Claims. For avoidance of doubt, [SLP] shall be entitled to
                      receive 35% of any alleged secured debt that is reduced or avoided
                      for the benefit of the estate. In the event of an appeal in any specific
                      claim, the contingency fee shall increase to 40%. The Debtor’s
                      bankruptcy estate will also be responsible for the payment of all out-
                      of-pocket costs and expenses incurred in connection with the
                      Litigation Claims.

Contingency Retention Order ¶ 3. “Litigation Claims” is defined in paragraph 2 of the Contingency

Retention Order and includes litigation claims prosecuted by SLP “adjudicating the validity, priority

and/or extent of liens and mortgages upon assets of the Debtor.”

          3.          The Estimation Proceeding and Subsequent Appeal. In October 2018, this

Court approved formal bid procedures for a public auction of the Debtor’s property (the

“Auction”). The Debtor filed a motion to limit KK-PB’s credit bid under section 363(k) of the

Bankruptcy Code in connection with the Auction [ECF No. 103] (the “Credit Bid Motion”). [ECF

No. 103]. In response, KK-PB filed its own motion under sections 363(k) and 502(c) of the

Bankruptcy Code, requesting an estimation of KK-PB’s secured Claim No. 70-3 (the “Mortgage

Claim”) for the limited purpose of determining the amount of its credit bid in connection with the

Auction [ECF No. 133] (the “Estimation Motion”). Id. at 1.[ECF No. 133].

          4.          On February 26, 2019, following an evidentiary hearing on the Credit Bid Motion

and the Estimation OrderMotion (the “Estimation Proceeding”), this Court entered an order

estimating KK-PB’s Mortgage Claim at “$00.00 for all purposes” (the “Estimation Order”). [ECF




 AMERICAS 101175879                                      2
                  Case 18-19441-EPK           Doc 1326       Filed 10/07/19     Page 12 of 24



No. 603, at 15]. KK-PB timely appealed the Estimation Order (the “Estimation Appeal”), which

appeal has been fully briefed and is pending before the United States District Court for the Southern

District of Florida (the “District Court”).

             5.       Applications for Compensation. SLP has filed two fee applications. In the first

application, SLP seeks a final award totaling $731,804.47 for fees and expenses incurred as general

bankruptcy counsel. [ECF No. 1189, at 2].12

             6.       In the Contingency Fee Application, SLP seeks a contingency-fee award of

$15,873,937.89 (the “Contingency Fee”), plus all future contingency fees, which equals 40% of the

asserted $39,684,844.73 Mortgage Claim based on the Estimation Order estimating the Mortgage

Claim at $0 for all purposes. See Contingency Fee Application ¶ 12. Additionally, SLP is seeking,

among other adversary proceedings, to disallow the secured claim of New Haven Contracting South,

Inc. for which SLP and its co-counsel wouldcould claim another contingency fee exceeding $1

million.

                                                  OBJECTION
        I.        SLP Is Not Disinterested and Its Retention and Fee Request under Section
                  327(a) Is Defective.

             7.       SLP’s Contingency Retention Order—which provides the basis for the Contingency

Fee Application—was entered under section 327(a) of the Bankruptcy Code. [ECF No. 136]. That

section requires that an attorney representing the Debtor must be a “disinterested person.” 11

U.S.C. § 327(a).

             8.       But, SLP is not a “disinterested person” because it admits it is a prepetition creditor

of the Debtor. See First Interim Application for Compensation and Reimbursement of Expenses of Shraiberg,

Landau & Page, P.A. As General Bankruptcy Counsel for Debtor 160 Royal Palm, LLC [ECF No. 820], at



12
             KK-PB has objected to such application by separate objection.


 AMERICAS 101175879                                      3
                 Case 18-19441-EPK          Doc 1326      Filed 10/07/19     Page 13 of 24



24 of 82 (requesting payment of $6,212.50 for services rendered prepetition on August 1, 2018).

And the plain language of the Bankruptcy Code is clear that a “disinterested person . . . is not a

creditor,.” even for a small amount. 11 U.S.C. § 101(14)(A); see also Electro-Wire Prods. v. Sirote &

Permutt, P.C. (In re Prince), 40 F.3d 356, 361 (11th Cir. 1994) (“Sirote cannot possibly qualify as a

‘disinterested person’ under the facts of this case. Sirote was a creditor of the Debtor, albeit for a

relatively small amount . . . .”). “It is well-established that when the statute’s language is plain, the

sole function of the courts—at least where the disposition required by the text is not absurd—is to

enforce it according to its terms.” West v. Smith (In re Cecil), 2012 U.S. Dist. LEXIS 108701, at

*13 (M.D. Fla. Aug. 2, 2012) (internal citation omitted). “[A] bankruptcy court that approves the

retention of a prepetition creditor of the estate necessarily abuses its discretion.” Staiano v.

Pillowtex, Inc. (In re Pillowtex, Inc.), 304 F.3d 246, 254 (3d Cir. 2002).

          9. . Additionally, Finding a section 327(a) professional is not a disinterested person at the

time of his retention is grounds for vacature. E.g., In re McGinty, 119 B.R. 289, 290 (Bankr. M.D.

Fla. 1990) (Paskay, J.) (vacating retention of debtor’s section 327(a) counsel). Also, under section

328(c) of the Bankruptcy Code, “the court may deny allowance of compensation for services and

reimbursement of expenses” of a section 327(a) professional “if, at any time during such . . .

employment under section 327 . . . such professional person is not a disinterested person.” 11

U.S.C. § 328(c) (emphasis added); see also In re Creative Desperation, Inc., 415 B.R. 882, 898

(Bankr. S.D. Fla. 2009) (“Disallowance of fees is appropriate when an attorney is found not to be

disinterested.”)..

          9.          If SLP waives its prepetition fee request of $6,212.50, this specific ground for

objection by KK-PB would be resolved.

      II.       The Contingency Application Is Premature Because the Estimation Appeal Has
                Not Been Adjudicated or Dismissed.



 AMERICAS 101175879                                   4
                 Case 18-19441-EPK           Doc 1326      Filed 10/07/19    Page 14 of 24



          10.         The Contingency Retention Order states, in pertinent part: “For avoidance of doubt,

[SLP] shall be entitled to receive 35% of any alleged secured debt that is reduced or avoided for the

benefit of the estate. In the event of an appeal in any specific claim, the contingency fee shall

increase to 40%.” Contingency Retention Order ¶ 3. The contingency fee SLP is seeking is the

enhanced 40% contingency fee triggered upon the Estimation Appeal, which remains pending

before the District Court.

          11.         The Contingency Retention Order’s express reference to “[i]n the event of an

appeal” and its provision for a different contingency fee (40%) in that scenario suggests that, where

an appeal is brought, the contingency that must be satisfied shifts to the Debtor prevailing in the

appeal. At that point, SLP would be entitled to an increased 40% contingency fee under the terms

of the Contingency Retention Order.

          12.         Here, KK-PB’s appeal of the Estimation Order triggered the second scenario and

the enhanced 40% contingency fee envisioned in the Contingency Retention Order that it is now

seeking in the Contingency Fee Application. The Estimation Appeal is not yet resolved. Because

the required contingency has not yet occurred, KK-PB submits SLP’s request for approval and

payment of the Contingency Fee at this time is premature. Accordingly, the Court should defer

ruling on the Contingency Fee Application pending final resolution of the Estimation Appeal.

          13.         Additionally, section 328(a) of the Bankruptcy Code allows the Court to alter the

previously approved fee arrangement “if such terms and conditions prove to have been improvident

in light of developments not capable of being anticipated at the time of the fixing of such terms and

conditions.” 11 U.S.C. § 328(a). Here, the case remains active and ongoing. As a result, it is

impossible to know what the ultimate outcome will be, both with respect to the pendency of the

Estimation Appeal and with respect to recoveries ultimately available to creditors in this Chapter 11

Case. Thus, deferral of the Contingency Fee Application at this time allows the Court to consider


 AMERICAS 101175879                                    5
                    Case 18-19441-EPK      Doc 1326      Filed 10/07/19    Page 15 of 24



subsequent developments in this Chapter 11 Case (expressly permissible under section 328(a)) and

weigh such future events before making its final determination on the Contingency Fee Application.

             10. As SLP acknowledges, its request for the Contingency Fee is premature and “is being

filed out of an abundance of caution.” Contingency Fee Application 1 n.1. To the extent that the

Contingency Fee is even applicable to the Estimation Order—it is not, as set forth below—then

SLP has not yet earned its Contingency Fee because the Estimation Order remains subject to the

pending Estimation Appeal. The Estimation Appeal may result in the reversal of the Estimation

Order and reinstatement of the Mortgage Claim, eliminating the proposed basis for any Contingency

Fee. Arabia v. Siedlecki, 789 So. 2d 380, 384 (Fla. Dist. Ct. App. 2001) (“Until [plaintiff] actually

recovered something from the [defendant], the contingency contemplated in the fee agreement did

not occur.”). The Contingency Fee is only “payable upon” when the benefit is “actually recovered.”

Retention Order ¶ 3. Indeed, SLP acknowledges this when it noted that it has begun other

contingency fee matters and proposed as a resolution that the Court “preserve the [SLP’s] right to

such awards if and when benefits are conferred on the estate as a result.” Contingency Fee

Application ¶ 13. Accordingly, the Court should take SLP up on its offer and defer ruling on the

Contingency Fee Application pending final resolution of the Estimation Appeal and any subsequent

appeals.

             III. SLP Has Not Earned the Contingency Fee Under the Terms of the
                 Retention Order.

             11. The Court’s Retention Order is clear that a contingency fee can only be awarded if SLP

recovers an asset or provides an “economic benefit . . . on account of any ‘Litigation Claims.’”

Retention Order ¶ 2 (emphasis added).2 A “Litigation Claim” is expressly defined as “litigation


2
       The “[f]or avoidance of doubt” clause regarding “any alleged secured debt that is reduced or
avoided” in paragraph 3 does not expand the “Litigation Claim” requirement in paragraph 2 of the
Retention Order ¶ 3.


    AMERICAS 101175879                               6
                    Case 18-19441-EPK           Doc 1326      Filed 10/07/19    Page 16 of 24



clams [sic] the Debtor determines are appropriate” that are actually “prosecute[d]” by SLP and

includes “adjudicating the validity, priority and/or extent of liens and mortgages upon assets of the

Debtor.” Id. (emphasis added). Yet, SLP never prosecuted its claim objection to the Mortgage

Claim or initiated an adversary proceeding to avoid the Mortgage Claim, and the Court never

adjudicated the claim objection. [See ECF No. 103 (“[Debtor] intends to initiate an adversary

proceeding . . . against KK-PB.”); ECF No. 1056 (stating “the Court ha[s never] ruled on any

separate objection to claim 70-3”)].             SLP only sought to limit KK-PB’s credit bid right. A

“Litigation Claim” does not include limiting a credit bid or defending an Estimation Motion.3

             12. Moreover, “Litigation Claim” does not include estimation. The Estimation Order

explicitly did not adjudicate avoidance of the Mortgage Claim:

                         The Court is not now ruling on a fraudulent transfer claim
                         brought by the Debtor against KK-PB by way of complaint.
                         The Court is ruling on a motion to estimate KK-PB’s claim and the
                         Debtor has objected to estimation of that claim, in part, on the
                         ground that KK-PB’s note and/or the mortgage securing it are
                         subject to avoidance. It is not necessary here for the Court to
                         determine conclusively that there is an absolute right to success on
                         the part of the estate or on the part of KK-PB for that matter.

See Estimation Order 11 (emphasis added).

             13. Finally, SLP has not earned the Contingency Fee because the Debtor has not “reduced”

or “avoided” the Mortgage Claim under the Retention Order, but only estimated it under section

502(c) of the Bankruptcy Code. “[T]he estimation of claims in bankruptcy does not establish a

binding legal determination of the ultimate validity of a claim nor a binding determination of any

issues.” In re Bicoastal Corp., 122 B.R. 771, 774-75 (Bankr. M.D. Fla. 1990); see also In re RNI



3
        Clearly, SLP itself never contemplated that its Contingency Fee would be triggered by an
estimation of KK-PB’s Mortgage Claim since the application to retain SLP was filed on September
18, 2019—three weeks prior to the Estimation Motion (which was filed and prosecuted by KK-PB,
not the Debtor).


    AMERICAS 101175879                                    7
                  Case 18-19441-EPK          Doc 1326       Filed 10/07/19     Page 17 of 24



Wind Down Corp., 369 B.R. 174, 191 (Bankr. D. Del. 2007) (“The purpose of section 502(c) . . . is

not a mechanism for reducing the amount of a debtor’s liability.”). Any finding or ruling from the

Estimation Proceeding is not an “ultimate disposition of” the Mortgage Claim “due to the

fundamental difference between the adjudication of a claim and its temporary allowance for plan

purposes.” In re Ralph Lauren Womenswear, 197 B.R. 771, 775 (Bankr. S.D.N.Y. 1996).

            14. Accordingly, SLP has not earned the Contingency Fee under the Retention Order.

     III.         IV. Alternatively, the Contingency Fee Is Improvident and Should be Reduced
                  By Any Amounts Paid to Dechert.

            14.       As stated, section 328(a) of the Bankruptcy Code provides, in pertinent part:

                      Notwithstanding such terms and conditions, the court may allow
                      compensation different from the compensation provided under such
                      terms and conditions after the conclusion of such employment, if
                      such terms and conditions prove to have been improvident in light of
                      developments not capable of being anticipated at the time of the
                      fixing of such terms and conditions.
A. The Contingency Fee Should Be Reduced Because It Violates Ethical
Rules.
11 U.S.C. § 328(a).
       15. The Court may reduce the Contingency Fee if the Contingency Fee proves “to have

been improvident in light of developments not capable of being anticipated at the time” the

Retention Order was entered. See 11 U.S.C. § 328(a). An improvident fee includes a fee which

violates applicable professional rules of conduct. Such a violation could justify the Court’s exercise

of its inherent power to limit attorneys’ fees to a reasonable amount. See Cappel v. Adams, 434

F.2d 1278, 1280 (5th Cir. 1970) (binding precedent) (“[C]ourts have refused to enforce contingent

fee arrangements when the amount of the fee seemed excessive. Indeed, Canon 13 . . . recognized

the right of an attorney to contract for a contingent fee, . . . ‘subject to the supervision of a court, as

to its reasonableness.’”); see also Wade v. Clemmons, 377 N.Y.S.2d 415, 419 (Sup. Ct. 1975)

(“Contingent fees may be disallowed as between attorney and client in spite of contingent fee




 AMERICAS 101175879                                     8
                 Case 18-19441-EPK        Doc 1326       Filed 10/07/19      Page 18 of 24



retainer agreements, where the amount becomes large enough to be out of all proportion to the

value of the professional services rendered.”).

          16. The Florida Rules of Professional Conduct (“FRPC”) state “[a] lawyer must not . . .

charge[] or collect a[] . . . clearly excessive fee.” FRPC 4-1.5(a). “A fee . . . is clearly excessive when:

. . . after a review of the facts, a lawyer of ordinary prudence would be left with a definite and firm

conviction that the fee . . . exceeds a reasonable fee . . . for services provided to such a degree as to

constitute clear overreaching or an unconscionable demand by the attorney.” FRPC 4-1.5(a)(1).

Factors to be considered include the time and labor required, novelty, complexity, the fee or rate

customarily charged in the locality for similar work, time limitations, experience, and whether the fee

is fixed or contingent. FRPC 4-1.5(b)-(c).

          17. Here, in this less than $40 million liquidating, single asset real estate case, the

Contingency Fee of almost $16 million is unconscionable and clearly excessive. To earn the

Contingency Fee of $15,873,937.89 on an hourly basis, using an approximate blended rate of $420

per hour based on SLP’s hourly fee applications, see [ECF Nos. 820, 1189], SLP would have to bill

nearly 38,000 hours to earn the Contingency Fee on an hourly basis. Tellingly, SLP did not provide

its time entries in the Contingency Fee Application. Indeed, SLP’s Contingency Fee request

represents 40% of LR U.S. Hotels Holdings, LLC’s proposed cash consideration of $39.6 million

for the sale of the Debtor’s property.

          18. Further, Dechert LLP (“Dechert”) also agreed to a partial contingency fee (described as

a success fee) due to the Debtor’s inability to pay its invoices as they came due. See [ECF No. 742 ¶

12].     Unlike SLP’s demand for what is essentially a 35%/40% cut of the Debtor’s assets,

Dechert—who was retained to “spearhead[] the defense” of the Estimation Appeal—limited its

contingency fee to a 10% bonus calculated based on its actual hourly fees billed. See [ECF No. 742




 AMERICAS 101175879                                  9
                 Case 18-19441-EPK          Doc 1326       Filed 10/07/19   Page 19 of 24



¶¶ 8, 12].

          19. As a result of the Contingency Fee, SLP—an estate professional—now asserts that it has

become the second-largest creditor of the Debtor, just behind the SEC, [POC 71-2], and is set to

receive by far the largest distribution from the Debtor’s estate, [ECF No. 1272, at 3-4]. Yet, no

additional monies, assets or property has been recovered by the Debtor’s estate as a result of the

Estimation Order. At most, there has only been an alleged reallocation of distributable value to the

Debtor’s other creditors away from KK-PB. Accordingly, the Contingency Fee is improvident

under section 328(a) of the Bankruptcy Code because it is excessive in violation of the FRPC and

must be reduced.

                      B. The Contingency Fee Should Be Reduced By Any Amounts
                      Paid to Dechert.
          15.         20. As discussed above, SLP seeks an increased 40% Contingency Fee because of its

work relating totriggered upon the Estimation Appeal.              The full 40% Contingency Fee is

improvident under section 328(a) of the Bankruptcy Code because SLP has subsequently shifted the

lion’s sharecertain of its “special litigation counsel” responsibilities in the Estimation Appeal to

Dechert, LLP, which is seeking payment for its fees (including bonus) and expenses directly from

the Debtor. [ECF No. 1190]. Thus, SLP is requesting that the Debtor pay twice for work which

SLP agreed to undertake a year ago. This was unforeseen by the Court when it entered the

Contingency Retention Order.

          16.         21. To avoid any duplication of payment by the Debtor for work relating to the

Estimation Appeal, the Court should reduce SLP’s Contingency Fee by the amount of fees and

expenses awarded to Dechert, LLP. See Arabia v. Siedlecki, 789 So. 2d 380, 384 (Fla. Dist. Ct. App.

2001) (Florida state appellate court agreeing with the rule that “where the fee agreement calls for the

law firm to represent the client in the entire suit, the law firm should absorb the cost of any




 AMERICAS 101175879                                   10
                 Case 18-19441-EPK         Doc 1326       Filed 10/07/19   Page 20 of 24



additional legal services incurred in obtaining the final disposition” including “incurring appellate

representation to carry on an appeal.” (citing cases)).

                                      RESERVATION OF RIGHTS
          17.         22. This Objection is submitted without prejudice to, and with a full express

reservation of, KK-PB’s rights relating to this Objection, including modifying and raising additional

arguments.




 AMERICAS 101175879                                 11
                 Case 18-19441-EPK          Doc 1326       Filed 10/07/19    Page 21 of 24



                                               CONCLUSION

          18.         23. For the foregoing reasons, the Contingency Fee Application should be denied or

deferred as set forth herein.

 Dated: September 20October 7, 2019                  WHITE & CASE LLP
 Miami, Florida
                                                By: /s/ John K. Cunningham
                                                    John K. Cunningham
                                                    Florida Bar No. 542490
                                                    James N. Robinson
                                                    Florida Bar No. 608858
                                                    Fan B. He
                                                    Florida Bar No. 0095597
                                                    Southeast Financial Center, Suite 4900
                                                    200 South Biscayne Boulevard
                                                    Miami, Florida 33131-2352
                                                    Telephone: (305) 371-2700
                                                    Facsimile: (305) 358-5744

                                                     Counsel for KK-PB Financial, LLC




 AMERICAS 101175879                                   12
                 Case 18-19441-EPK      Doc 1326       Filed 10/07/19    Page 22 of 24



                                ATTORNEY CERTIFICATION

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).


                                            By: /s/ John K. Cunningham
                                                John K. Cunningham




 AMERICAS 101175879                               13
                 Case 18-19441-EPK   Doc 1326       Filed 10/07/19    Page 23 of 24




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this day, the foregoing document was electronically filed

with the Clerk of the Court using CM/ECF. I further certify that the foregoing document is being

served this day on all parties via transmission of Notices of Electronic Filing generated by

CM/ECF.



                                         By: /s/ John K. Cunningham
                                             John K. Cunningham




 AMERICAS 101175879                            14
   Case 18-19441-EPK     Doc 1326   Filed 10/07/19   Page 24 of 24




                             Summary report:
    Litéra® Change-Pro TDC 10.1.0.700 Document comparison done on
                           10/7/2019 6:51:24 PM
Style name: 2 W&C Standard Set
Intelligent Table Comparison: Active
Original DMS: iw://AMERICAS_DMS/AMERICAS/101118846/12
Modified DMS: iw://AMERICAS_DMS/AMERICAS/101175879/7
Changes:
Add                                                   61
Delete                                                67
Move From                                             5
Move To                                               5
Table Insert                                          3
Table Delete                                          2
Table moves to                                        0
Table moves from                                      0
Embedded Graphics (Visio, ChemDraw, Images etc.)      0
Embedded Excel                                        0
Format changes                                        0
Total Changes:                                        143
